Exhibit 10.1

WARRANT EXERCISE AGREEMENT

This Warrant Exercise Agreement (this “Agreement”), dated as of October 28,
2019, is by and between Ampio Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and the undersigned holder (the “Holder”) of a Common Stock Purchase
Warrant to purchase shares of the Company’s common stock, par value $0.0001 per
share (the “Common Stock”), issued by the Company, which warrant is exercisable
at an exercise price (the “Exercise Price”) per share as set forth on the
Holder’s signature page hereto (the “Original Warrant”).

WHEREAS, the Holder’s Original Warrant is exercisable into a number of shares of
Common Stock as set forth on the Holder’s signature page hereto (the “Warrant
Shares”);

WHEREAS, the Holder wishes to exercise all or a portion of such Original Warrant
as set forth herein and, immediately prior to such exercise and in consideration
of the Holder’s exercise of such Original Warrant, the Company has agreed to
issue the Holder the shares of Common Stock to which such exercising Holder is
entitled.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Holder and the Company agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1      Definitions. Capitalized terms not defined in this Agreement
shall have the meanings ascribed to such terms in the Original Warrant.

ARTICLE II

EXERCISE OF EXISTING WARRANT

Section 2.1      Exercise of Original Warrant. The Company and the Holder hereby
agree that the Holder shall immediately exercise the Original Warrant with
respect to the number of Warrant Shares set forth on the Holder’s signature page
hereto at a reduced Exercise Price per share equal to $0.215, otherwise pursuant
to the terms of the Original Warrant, representing a discount from the Exercise
Price of the Original Warrant as indicated on the Holder Signature Page to this
Agreement (in the aggregate, collectively, the “Early Exercise  Discount”). The
Holder shall deliver the aggregate cash exercise price for such exercise of the
Original Warrant, giving effect to the Early Exercise Discount, to the bank
account set forth on Annex A hereto within one business day following the date
of this Agreement and the Company shall deliver the Warrant Shares to the Holder
via the Depository Trust Company Deposit or Withdrawal at Custodian (“DWAC”)
system pursuant to the terms of the Original Warrant, except that the Company
shall deliver the applicable Warrant Shares to the Holder no later than the
later of (x) two (2) Trading Days following the date of this Agreement and (y)
one (1) Trading Day following delivery of the aggregate cash exercise price,
giving effect to the Early Exercise Discount, and pursuant to DWAC instructions
set forth on the Holder’s signature page hereto.  The date of the closing of the
exercise of the Original Warrant shall be referred to as the “Closing Date”.










 

Section 2.2      Filing of Form 8-K. Prior to 9:00 am ET on the Trading Day
following the date hereof, the Company shall issue a Current Report on Form 8-K,
reasonably acceptable to the Holder disclosing the material terms of the
transactions contemplated hereby, which shall include this Agreement (the “8-K
Filing”). From and after the 8-K Filing, the Holder shall not be in possession
of any material, nonpublic information received from the Company, any of its
subsidiaries or any of their respective officers, directors, employees or agents
that is not disclosed in the 8-K Filing. In addition, effective upon the 8-K
Filing, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Holder or any of its
affiliates, on the other hand, shall terminate.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1     Representations and Warranties of the Company. The Company
hereby makes the representations and warranties set forth below to the Holder
that as of the date of its execution of this Agreement:

(a)        Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of such Company and no
further action is required by such Company, its board of directors or its
stockholders in connection therewith. This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(b)        Organization. The Company is a duly organized and validly existing
corporation in good standing under the laws of the State of Delaware.

(c)        Registration Statement. The Warrant Shares are registered for
issuance to the Holder on the registration statement on Form S-3 (No.
333-217094) (the “Registration Statement”), and the Company knows of no reasons
why such Registration Statement shall not remain available for the issuance of
such Warrant Shares for the foreseeable future. At the time the Registration
Statement and any amendments thereto became effective and as of the date hereof
the Registration Statement and any amendments thereto complied and will comply
in all material respects with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”) and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to










 

make the statements therein not misleading. The Prospectus contained in the
Registration Statement (the “Prospectus”) and any amendments or supplements
thereto, at the time the Prospectus or any amendment or supplement thereto was
issued and as of the date hereof, complied, and will comply, in all material
respects with the requirements of the Securities Act and did not, and will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  The Registration Statement is
effective and available for the issuance of the Warrant Shares and the Company
has not received any notice that the Securities and Exchange Commission (the
“SEC”) has issued or intends to issue a stop-order with respect to the
Registration Statement or that the SEC otherwise has suspended or withdrawn the
effectiveness of the Registration Statement, either temporarily or permanently,
or intends or has threatened in writing to do so.  The Registration Statement
and any prospectus included therein, complied in all material respects with the
requirements of the 1933 Act and the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC promulgated thereunder and all
other applicable laws and regulations.  The Company shall use commercially
reasonable efforts to keep the Registration Statement effective and available
for use by the Holder until all Warrant Shares are issued to the Holder.  The
Warrant Shares shall be issued without restrictive legend and shall be
immediately freely-tradable by Holder.

(d)        No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents, (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
the Company is a party or by which any property or asset of the Company is bound
or affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected.

(e)        Disclosure. Except with respect to the material terms and conditions
of the transactions contemplated by this Agreement, the Company confirms that
neither it nor any other Person acting on its behalf has provided the Holder or
any of its agents or counsel with any information that it believes constitutes
or might constitute material, non-public information. The Company understands
and confirms that the Holder will rely on the foregoing representation in
effecting transactions in securities of the Company. All of the disclosures
furnished by or on behalf of the Company to the Holder regarding the Company and
its subsidiaries, their respective businesses and the transactions contemplated
hereby, including but not limited to the disclosure set forth in the SEC
Reports, are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under










 

which they were made, not misleading. As used herein, “SEC Reports” means all
reports, schedules, forms, statements and other documents required to be filed
by the Company with the Commission pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended, including all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein.

(f)        No Disqualification Events. With respect to securities to be offered
and sold hereunder in reliance on Rule 506(b) under the Securities Act, none of
the Company, any of its predecessors, any affiliated issuer, any director,
executive officer, other officer of the Company, any beneficial owner of 20% or
more of the Company’s outstanding voting equity securities, calculated on the
basis of voting power, nor any promoter (as that term is defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of sale (each, an “Issuer Covered Person” and, together, “Issuer Covered
Persons”) is subject to any of the “Bad Actor” disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification
Event”), except for a Disqualification Event covered by Rule 506(d)(2) or
(d)(3). The Company has exercised reasonable care to determine whether any
Issuer Covered Person is subject to a Disqualification Event. The Company has
complied, to the extent applicable, with its disclosure obligations under Rule
506(e), and has furnished to the Holder a copy of any disclosures provided
thereunder, if any.

(g)        Brokers. Except for ThinkEquity, a division of Fordham Financial
Management, Inc., no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement.

Section 3.2      Representations and Warranties of the Holder. The Holder hereby
makes the representations and warranties set forth below to the Company that as
of the date of its execution of this Agreement:

(a)        Due Authorization. The Holder represents and warrants that (i) the
execution and delivery of this Agreement by it and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on its behalf and (ii) this Agreement has been duly executed and
delivered by the Holder and constitutes the valid and binding obligation of the
Holder, enforceable against it in accordance with its terms.

(b)        No Conflicts. The execution, delivery and performance of this
Agreement by the Holder and the consummation by the Holder of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Holder’s organizational or charter documents, or (ii) conflict
with or result in a violation of any agreement, law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority which would interfere with the ability of the Holder to perform its
obligations under this Agreement.

(c)        Access to Information.  The Holder acknowledges that it has had the
opportunity to review this Agreement and the SEC Reports and has been afforded
(i) the










 

opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the exercise of the Original Warrant and the merits and risks of investing in
the Warrant Shares underlying the Original Warrant; (ii) access to information
about the Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. The Holder acknowledges and agrees that neither the Company,
Canaccord Genuity LLC, ThinkEquity, a division of Fordham Financial Management,
Inc. (collectively, the “Agents”) nor any Affiliate of the Agents has provided
the Holder with any information or advice with respect to the Original Warrant,
the Warrant Shares or the securities nor is such information or advice necessary
or desired. Neither the Agents nor any Affiliate of the Agents has made or makes
any representation as to the Company or the quality of the Original Warrant, the
Warrant Shares or the securities, and the Agents and any Affiliate of the Agents
may have acquired non-public information with respect to the Company which the
Holder agrees need not be provided to it. In connection with the issuance of the
Warrant Shares and the Securities to the Holder, neither the Agents nor any of
their respective Affiliates has acted as a financial advisor or fiduciary to the
Holder.

(d)        Holder Status. The Holder is an “accredited investor” as defined in
Rule 501 under the Securities Act.

ARTICLE IV

MISCELLANEOUS

Section 4.1      Standstill. From the date hereof until thirty (30) Trading Days
after the date hereof, neither the Company nor any Subsidiary shall (i) issue,
enter into any agreement to issue or announce the issuance or proposed issuance
of any shares of Common Stock or Common Stock equivalents or (ii) file any
registration statement or amendment or supplement to any registration statement.
The prohibition in clause (i) above shall not apply to the Company’s issuance of
securities upon the exercise or exchange of or conversion of any securities
exercisable or exchangeable for or convertible into shares of Common Stock, or
other similar rights, issued and outstanding on the date of this Agreement,
provided that such outstanding securities have not been amended since the date
of this Agreement to increase the number of such securities or to decrease the
exercise price, exchange price or conversion price of such securities (other
than any amendment pursuant to any other substantially identical agreement
related to the exercise of warrants). The prohibition in clause (ii) above shall
not be interpreted as a prohibition on the filing those documents that may be
incorporated by reference into any currently filed registration statement or the
filing of a Form S-8. “Trading Days” means a day on which the New York Stock
Exchange is open for trading.

Section 4.2      No Cashless Exercise.  Holder acknowledges and agrees that it
is not entitled to exercise the Original Warrant by means of Cashless Exercise
(as defined in the Original Warrant).










 

Section 4.3      Most Favored Nation.  Company hereby represents and warrants as
of the date hereof and covenants and agrees from and after the date hereof that
none of the terms offered to any other holder of the same class as the Original
Warrant relating to the amendment or early exercise thereof (the “Future Warrant
Agreement”) is or will be more favorable to such person than those of the Holder
and this Agreement shall be, without any further action by Holder or Company,
deemed amended and modified in an economically and legally equivalent manner
such that Holder shall receive the benefit of the more favorable terms contained
in such Future Warrant Agreement.

Section 4.4      Future Fundamental Transaction.  In the event that a
Fundamental Transaction (as defined in the Original Warrant) is announced or
completed within six (6) months of the date hereof, notwithstanding the early
exercise contemplated hereby, Section 4(c) of the Original Warrant shall be
applicable as if Holder had not exercised the Original Warrant or sold any of
the Warrant Shares and Holder shall be entitled to receive from the Company the
difference, if greater, between (a) the aggregate Black Scholes Value of the
Original Warrant, less (b) the aggregate Early Exercise Discount.

Section 4.5      Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be made by email
to the email address of the Holder set forth on the Holder’s signature page.

Section 4.6     Survival. All warranties and representations (as of the date
such warranties and representations were made) made herein or in any certificate
or other instrument delivered by any party hereto or on its behalf under this
Agreement shall be considered to have been relied upon by the parties hereto and
shall survive the issuance of the Warrant Shares. This Agreement shall inure to
the benefit of and be binding upon the successors and permitted assigns of each
of the parties; provided,  however that no party may assign this Agreement or
the obligations and rights of such party hereunder without the prior written
consent of the other parties hereto.

Section 4.7      Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile or electronic transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
electronic signature page were an original thereof.

Section 4.8      Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

Section 4.9      Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
pursuant to the Governing Law provision of the Original Warrant.










 

Section 4.10    Entire Agreement. The Agreement, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

Section 4.11    Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

Section 4.12    Fees and Expenses. Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. The Company shall pay all
transfer agent fees, stamp taxes and other taxes and duties levied in connection
with the delivery of any Warrant Shares.

[Remainder of page intentionally left blank.]

 










 

IN WITNESS WHEREOF, the undersigned have executed this Warrant Exercise
Agreement as of the date first written above.

 

 

 

COMPANY:

AMPIO PHARMACEUTICALS, INC.

 

 

By:

 

 

Name:

Daniel Stokely

Title:

Chief Financial Officer

 

Bank Account and Wire Instructions attached hereto on Annex A

 










HOLDER SIGNATURE PAGE TO

WARRANT EXERCISE AGREEMENT

 

IN WITNESS WHEREOF, the undersigned have caused this Warrant Exercise Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

Name of Holder:

 

 

Signature of Authorized Signatory of Holder:

 

 

Name of Authorized Signatory:

 

 

Title of Authorized Signatory:

 

 

Email Address of Holder:

 

 

Number of Shares Exercisable under Original Warrant:

 

 

Per Share Exercise Price under Original Warrant: 

 

 

 

Per Share Early Exercise Discount:

 

 

 

Number of Warrant Shares Exercised Hereunder:

 

 

Aggregate Exercise Price at $_0.215___ per Share: 

 

 

DWAC Instructions for Warrant Shares:

 

 










 

ANNEX A

 

Picture 1 [ex-10d1g001.jpg]

Wiring Instructions to Ampio Pharmaceuticals, Inc.

 

 

 



